
	
		I
		112th CONGRESS
		1st Session
		H. R. 1151
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2011
			Mr. Frank of
			 Massachusetts introduced the following bill; which was referred to
			 the Committee on Financial
			 Services
		
		A BILL
		To require the Secretary of the Treasury to make
		  risk-based assessments on financial companies to recoup the amount of
		  assistance made available for unemployed homeowners under the Emergency
		  Mortgage Relief Program and for States and communities under the Neighborhood
		  Stabilization Program.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Mortgage Relief and
			 Neighborhood Stabilization Programs Cost Recoupment Act of
			 2011.
		2.Cost
			 recoupmentSubtitle H of title
			 XIV of the Dodd-Frank Wall Street Reform and Consumer Protection Act (Public
			 Law 111–203; 124 Stat. 2205 et seq.) is amended by adding at the end the
			 following new section:
			
				1499.Funding offset
				for Emergency Mortgage Relief and Neighborhood Stabilization
				ProgramsThe Secretary of the
				Treasury shall, for the purpose of offsetting the costs of assistance under
				sections 1496 and 1497 of this Act and not later than the expiration of the
				6-month period beginning on the date of the enactment of the
				Emergency Mortgage Relief and Neighborhood
				Stabilization Programs Cost Recoupment Act of 2011, make
				risk-based assessments in the total amount of $2,500,000,000 on financial
				companies that manage hedge funds with $10,000,000,000 or more in assets under
				management on a consolidated basis and on other financial companies with
				$50,000,000,000 or more in total consolidated assets, subject to such terms and
				conditions as the Treasury Secretary may establish with the concurrence of the
				Board of Governors of the Federal Reserve System and the Board of the Federal
				Deposit Insurance Corporation. Any such assessments collected shall be covered
				into the General Fund of the
				Treasury.
				.
		
